Coelho v Grafe Auction Co. (2015 NY Slip Op 04565)





Coelho v Grafe Auction Co.


2015 NY Slip Op 04565


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Andrias, J.P., Moskowitz, DeGrasse, Gische, Kapnick, JJ.


15254 654404/13

[*1] John R. Coelho, Plaintiff-Respondent,
vGrafe Auction Co., et al., Defendants-Appellants.


Weinstein, Kaplan & Cohen, P.C., Garden City (Robert N. Cohen of counsel), for appellants.
Law Offices of Steven D. Isser, New York (Steven D. Isser of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about July 28, 2014, which denied defendants' motion to dismiss pursuant to CPLR 327, unanimously affirmed, with costs.
Contrary to defendants' contention, this is not "one of the relatively uncommon [cases] in which dismissal on forum non conveniens grounds is required as a matter of law" (Mashreqbank PSC v Ahmed Hamad Al Gosaibi & Bros. Co., 23 NY3d 129, 138 [2014]). Rather, it is a standard case where "[t]he application of . . . forum non conveniens is a matter of discretion to be exercised by the trial court and the Appellate Division" (Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478 [1984], cert denied 469 U.S. 1108 [1985]).
We agree with the motion court's denial of defendants' motion to dismiss. While some of the factors relevant to a determination of a motion to dismiss for forum non conveniens weigh in defendants' favor, the balance is not so strongly in their favor as to disturb plaintiff's choice of forum (see Elmaliach v Bank of China Ltd., 110 AD3d 192, 208 [1st Dept 2013]). "[T]his is a multijurisdictional action with no single convenient forum amenable to all the parties" (Lawati v Montague Morgan Slade Ltd., 102 AD3d 427, 429 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK